DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/30/2020, this is a First Action on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 10/30/2020, assigned serial 16/949,473 and titled “Stop Purpose Classification for Vehicle Fleets”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 8 and 15. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2018/0268359 to Soubhagya – directed to a method and system for providing multi-destination dynamic routing and optimal route plan in logistics using a multi-destination dynamic routing application. The multi-destination dynamic routing application system 100 queries for all points of interests (POIs) tagged as Fuel or Fueling points in a given radius whenever the driver 108 stops the vehicle. The User 108 can log in his fuel details including money spent and fuel refilled at the fuel point that driver is within geo-boundaries. This acts as proof of refueling, and together with his distance and time travelled, helps in the overall expense accounting for the drivers’ daily routes.
US 2015/0077276 to Mitchell et al. – directed to a system and method and system flow for processing GPS event data to identify frequent stop locations and geofences therefor and automatedly categorize them with location types.  For example, in making an initial determination of frequent stop locations for a fleet, the threshold number of vehicle stops can be at least 5, and the distance is in a radius of about 0.1 miles. In making an initial determination for seed stops, the system can be configured to use a lower stop number variable for the threshold frequent stop location determination. In one embodiment the threshold number of vehicle stops is 10, and the distance is in a radius of about 0.1 miles. Each stop is compared to a 0.1 mile radius to see if there were 10 stops in the vicinity. If there are 10 stops, then the area is identified as a frequent stop location.

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A method, comprising: identifying, by a device, vehicle stop information associated with a plurality of vehicles; analyzing, by the device, a radius associated with a particular vehicle stop identified in the vehicle stop information; determining, by the device, stop cluster features based on statistics associated with vehicle stops within the radius surrounding the particular vehicle stop; determining, by the device, work order stops and non-work order stops for the plurality of vehicles by utilizing the stop cluster features with a model; and providing, by the device, information associated with the work order stops and the non- work order stops for the plurality of vehicles.”  
Regarding Claim 8, “A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: identify vehicle stop information associated with a plurality of vehicles; analyze a radius associated with a particular vehicle stop identified in the vehicle stop information; determine stop cluster features based on statistics associated with vehicle stops within the radius surrounding the particular vehicle stop; determine work order stops and non-work order stops for the plurality of vehicles by utilizing the stop cluster features with a model; and provide information associated with the work order stops and the non-work order stops for the plurality of vehicles.”
Regarding Claim 15, “A device, comprising: - 38 -PATENT Docket No. 20170497C1 one or more processors configured to: identify vehicle stop information associated with a plurality of vehicles; analyze a radius associated with a particular vehicle stop identified in the vehicle stop information; determine stop cluster features based on statistics associated with vehicle stops within the radius surrounding the particular vehicle stop; determine work order stops and non-work order stops for the plurality of vehicles by utilizing the stop cluster features with a model; and provide information associated with the work order stops and the non-work order stops for the plurality of vehicles.”

There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-7, 9-14 and 16-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 8 and 15.

c.	Therefore, Claims 1-20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B